                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MAINE


COMCAST OF MAINE/NEW HAMPSHIRE,
INC.; A&E TELEVISION NETWORKS,
LLC; C-SPAN; CBS CORP.; DISCOVERY,
INC.; DISNEY ENTERPRISES,INC.; FOX
CABLE NETWORK SERVICES,LLC;                                    Case No. 1:19-cv-00410-NT
NBCUNIVERSAL MEDIA,LLC; NEW
ENGLAND SPORTS NETWORK,LP; and
VIACOM INC.,


                        Plaintiffs,
                v.                                             NOTICE OF APPEARANCE for
                                                               the TOWN OF BRUNSWICK,MAINE
JANET MILLS,in her official capacity as the
Governor of Maine; AARON FREY,in his
official capacity as the Attorney General of
Maine; the CITY OF BATH, MAINE: the
TOWN OF BERWICK, MAINE;the TOWN
OF BOWDOIN,MAINE;the TOWN OF
BOWDOINHAM,MAINE;the TOWN OF
BRUNSWICK, MAINE;the TOWN OF
DURHAM,MAINE; the TOWN OF ELIOT,
MAINE; the TOWN OF FREEPORT,
MAINE; the TOWN OF HARPSWELL,
MAINE; the TOWN OF KITTERY, MAINE;
The TOWN OF PHIPPSBURG, MAINE; the
TOWN OF SOUTH BERWICK,MAINE; the
TOWN OF TOPSHAM,MAINE;the TOWN
Of WEST BATH, MAINE: and the TOWN
OF WOOLWICH,MAINE;

                        Defendants.



         Stephen E. F. Langsdorf, of the law firm Preti, Flaherty, Beliveau & Pachios, LLP,

hereby serves notice of appearance as counsel of record for Defendant, the Town of Brunswick

Maine.


         I certify that I am admitted to practice in this Court.
Dated at Augusta, Maine this 24th day of September, 2019.

                                           Respectfully Submitted,
                                           The Town of Brunswick, Maine

                                           By its attorneys,
                                           PRETI FLAHERTY BELIVEAU &
                                           PACHIOS,LLP



                                            Stephen E. F. Langsdorf, Esq.
                                            PretiFlaherty
                                            P.O. Box 1058
                                            45 Memorial Circle
                                            Augusta, ME 04332-1058
                                            207-623-5300
                                            slangsdorf@preti.com
                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MAINE


COMCAST OF MAINE/NEW HAMPSHIRE,
INC.; A&E TELEVISION NETWORKS,
LLC; C-SPAN; CBS CORP.; DISCOVERY,
INC.; DISNEY ENTERPRISES,INC.; FOX
                                                                Case No. 1:19-cv-00410-NT
CABLE NETWORK SERVICES, LLC;
NBCUNIVERSAL MEDIA,LLC; NEW
ENGLAND SPORTS NETWORK,LP; and
VIACOM INC.,


                      Plaintiffs,
              v.                                               CERTIFICATE OF SERVICE

JANET MILLS,in her official capacity as the
Governor of Maine; AARON FREY,in his
official capacity as the Attorney General of
Maine; the CITY OF BATH, MAINE: the
TOWN OF BERWICK, MAINE; the TOWN
OF BOWDOIN,MAINE;the TOWN OF
BOWDOINHAM,MAINE;the TOWN OF
BRUNSWICK, MAINE; the TOWN OF
DURHAM,MAINE; the TOWN OF ELIOT,
MAINE; the TOWN OF FREEPORT,
MAINE; the TOWN OF HARPSWELL,
MAINE; the TOWN OF KITTERY, MAINE;
The TOWN OF PHIPPSBURG, MAINE; the
TOWN OF SOUTH BERWICK, MAINE;the
TOWN OF TOPSHAM, MAINE; the TOWN
Of WEST BATH, MAINE: and the TOWN
OF WOOLWICH,MAINE;

                      Defendants.


       I hereby certify that on this date, I electronically filed the foregoing document entitled

Notice of Appearance for the Town of Brunswick, Maine via the Court's CM/ECF system,

which will serve a copy of same upon all counsel of record.


DATED: September 24, 2019
                                                         Stephen E. F. Langsdorf, Esq.
                                                         PretiFlaherty
                                                         P.O. Box 1058
                                                         45 Memorial Circle
                                                         Augusta, ME 04332-1058
                                                         207-623-5300
                                                         slangsdorf@preti.com
